UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                             No. 96-2358



HYRATHA C. SPRIGGS,

                                            Plaintiff - Appellant,

         versus

CITIBANK (MARYLAND), N.A.,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-91-3546-JFM)


Submitted:   December 12, 1996         Decided:    December 18, 1996


Before MURNAGHAN, NIEMEYER, and LUTTIG, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Hyratha C. Spriggs, Appellant Pro Se. Jana Howard Carey, Todd
James Horn, VENABLE, BAETJER & HOWARD, Baltimore, Maryland, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Hyratha C. Spriggs appeals the district court's orders assess-

ing costs against Spriggs following her unsuccessful employment

discrimination suit against the Defendant, and denying her motion

to rescind the court's order assessing costs.* We have reviewed the
record and the district court's opinions and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Spriggs v. Citibank (Maryland), N.A., No. CA-91-3546-JFM (D.
Md. June 20 & Aug. 6, 1996). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the Court and argument would not aid the decisional
process.




                                                          AFFIRMED




     *
       The order assessing costs against Spriggs was entered May
20, 1996. Spriggs' motion for extension of time to respond to the
order was not filed until June 10, 1996. In that motion, Spriggs
claims that she failed to receive notice of the order because it
was sent to her attorney, whom she previously had discharged. The
district court reopened the case and granted Spriggs several
extensions of time before denying the motion.

                                2